           Case 2:20-cv-01807-KJN Document 5 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DANIEL KAHAKU,                                   No. 2:20-cv-1807 KJN P
12                        Plaintiff,                      ORDER
13             v.
14       K. WALLACE, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. On September 8, 2020, plaintiff submitted

18   a civil rights complaint pursuant to 42 U.S.C. § 1983. However, plaintiff did not sign the

19   pleading.1 Parties proceeding without counsel are required to sign all pleadings, motions, and

20   other papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

21   consider plaintiff’s complaint unless he signs and re-files the complaint. Accordingly, plaintiff is

22   provided an opportunity to re-file his complaint bearing his signature. Failure to submit a signed

23   complaint will result in the dismissal of this action.

24            In accordance with the above, IT IS HEREBY ORDERED that:

25            1. Within thirty days from the date of this order, plaintiff shall re-file a signed complaint;

26
     1
27     Plaintiff’s typewritten verification was marked, /s/ DANIEL KAHAKU. Plaintiff is advised
     that typewriting /s/ is insufficient to constitute a signature for a pro se litigant. Plaintiff must
28   personally sign every document submitted to the court for filing. Fed. R. Civ. P. 11(a).
                                                           1
           Case 2:20-cv-01807-KJN Document 5 Filed 09/14/20 Page 2 of 2

 1   and

 2             2. The Clerk of the Court is directed to send plaintiff a copy of his complaint (ECF No. 1

 3   at 1-17) without the court’s banner.

 4   Dated: September 14, 2020

 5

 6
     /kaha1807.r11
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
